2 A.3d 1094 (2010)
415 Md. 431
Margaret G. McHALE, et al.
v.
Tobin Paul HAGBERG, et al.
No. 155, September Term, 2009.
Court of Appeals of Maryland.
August 24, 2010.
Robert J. Fuoco of Glen Burnie, Maryland, for Appellants.
Saundra K. Canedo and Paul J. Cucuzzella, Asst. Attys. Gen. (Douglas F. Gansler, Attorney General of Maryland) of Baltimore, MD, for Appellees.
Submitted before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 24th day of August, 2010,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Anne Arundel County be, and it is hereby, summarily affirmed in light of Margaret McHale v. DCW Dutchship Island, LLC et al., 415 Md. 145, 999 A.2d 969 (2010). Costs in this Court to be paid by appellants.